Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 28, 2017

The Court of Appeals hereby passes the following order:

A17E0048. FABRICIUS v. WATTS.

      Scott Fabricius, pursuant to Court of Appeals Rules 31 (i) and 40 (b), has filed
an emergency motion in this Court seeking a 30-day extension of time to file his
application for discretionary appeal from the trial court’s order, originally entered
January 6, 2017, granting respondent’s motion for attorneys’ fees. That order,
Fabricius shows, was set aside and then re-entered by order filed on March 29, 2017,
upon a finding by the trial court that notice of its entry had not been given as required
by OCGA § 15-6-21 (c).          Upon consideration, Fabricius’s motion is hereby
GRANTED. Fabricius shall have until and through May 28, 2017 to file an
application for discretionary appeal.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/28/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.